In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00197-CR



            ROY DEAN DUFFEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1222696




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER

       Roy Dean Duffey, appellant, was convicted of manslaughter and sentenced to twelve

years in the Texas Department of Criminal Justice Correctional Institutions Division. His notice

of appeal was timely filed November 21, 2012. The reporter’s record was filed January 1, 2013,

and the clerk’s record was filed March 1, making the appellant’s brief due April 3. Counsel is

appointed.

       On May 1, 2013, having neither heard nor received anything from appellant’s counsel,

our clerk’s office sent counsel a late brief notice giving counsel until May 13 to file appellant’s

brief. Since that time, we have received neither the appellant’s brief nor a request for further

extension of the filing deadline.     Inquiries from our clerk’s office to appellant’s counsel

regarding the overdue brief have proven unproductive.

       Because the brief has not been filed and because we have heard nothing from appellant’s

counsel, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas Rules of

Appellate Procedure for a hearing to determine why counsel has not filed the brief, whether the

brief can be promptly filed with this Court, whether Williams desires to prosecute his appeal, and

whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The hearing is to be conducted within

fifteen days of the date of this order. The trial court may also address other matters as it deems

appropriate, including appointing different counsel for appellant, if necessary.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The


                                                 2
reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: July 18, 2013




                                                  3